Citation Nr: 0006769	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1993 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application to reopen 
a claim of service connection for a right knee disability, 
granted a 10 percent rating for service-connected left knee 
chondromalacia, denied a rating in excess of 10 percent for 
pelvic inflammatory disease, and denied special monthly 
compensation on account of loss of use of a creative organ.  
The Board, in June 1998, denied the application to reopen the 
claim of service connection for a right knee disability, 
denied the claim for special monthly compensation based on 
the loss of use of a creative organ, and granted an increased 
(30 percent) rating for pelvic inflammatory disease.  The 
Board also remanded the issue of entitlement to an increased 
rating for left knee chondromalacia for further evidentiary 
development.


FINDING OF FACT

The veteran experiences left knee pain, but does not have 
problems with instability; pain limits her motion to 0 
degrees of extension and 120 degrees of flexion.


CONCLUSION OF LAW

An increased rating for left knee chondromalacia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5003, 5010, 5257, 5260, 5261) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that her knee problem has become worse 
over time, manifested by chronic pain, crepitus, and limited 
range of motion, and thus more nearly approximates those 
requirements needed to qualify for an increased rating.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

Factual Background

A review of the available service medical records reveals 
that, starting in April 1982, the veteran was followed for 
complaints and/or treatment of left knee pain that was 
subsequently diagnosed as mild chondromalacia.  See February 
1985 medical board report and March 1985 separation 
examination.

More recently, VA treatment records, dated from May 1988 to 
July 1995, and records from W. R. S. Curtis, M.D., dated from 
October 1990 to January 1996, show complaints, and/or 
treatment for left knee pain, effusion, and swelling, 
diagnosed as chondromalacia patella.  See VA treatment 
records dated in January 1991, March 1994, April 1994, May 
1994, September 1994, March 1995, June 1995, and July 1995.  
The records also show that the veteran wore a left knee 
support and took medication for her knee pain.  See VA 
treatment records dated in January 1991, May 1994, September 
1994, and March 1995.  However, the treatment records also 
included a number of references to the absence of any 
instability or effusion.  See VA treatment records dated in 
January 1991, March 1994, March 1995, June 1995, and July 
1995.  

At an August 1993 VA examination, the veteran reported a 
history of left knee problems since a 1982 injury.  She 
complained of left knee pain, cracking, and fluid build-up.  
On examination, the left knee was stable with no warmth, 
redness, tenderness, or crepitus.  Range of motion studies 
disclosed left knee flexion of 130 degrees and extension of 0 
degrees.  X-rays revealed no evidence of degenerative joint 
disease.  The diagnosis was bilateral knee pain.

At a December 1995 personal hearing, the veteran testified 
that her service-connected left knee chondromalacia caused 
her pain when walking, standing, or sitting.  Additionally, 
she complained of left knee arthritis, crepitus, swelling, 
buckling, and popping.  The veteran reported that she had 
problems walking up and down stairs, that she developed left 
knee pain after walking only four blocks, and that her 
condition had become worse since her last VA examination.  

At the veteran's January 1996 VA examination, the examiner 
noted that the veteran's knees exhibited bilateral crepitus, 
plantar fasciitis, and chondromalacia. 

The veteran next appeared for VA examination in July 1999.  
She complained of chronic left knee pain with increased pain 
on standing, crossing her legs, and walking more than a half 
block, during inclement weather, and with stair climbing and 
descending.  She reported that her left knee had been 
aspirated on four occasions.  On examination, she was wearing 
bilateral neoprene knee sleeves and walked with a normal 
gait.  Evaluation of the left knee revealed it to be aligned 
in 5 degrees of valgus.  Medial and lateral periarticular fat 
pads were noted.  There was no increased warmth.  Range of 
motion was limited from 0 to 120 degrees by pain.  However, 
passive flexion was obtainable to 125 degrees.  The knee was 
stable to stressing medial, lateral, and cruciate ligaments.  
A patellar click was noted.  There was 1+ subpatellar 
crepitus.  McMurray's test was negative.  Thigh and calf 
measurements above and below the patella were identical.  The 
examiner opined as follows:

There is little that I can say in terms 
of how much pain this individuals knees 
actually cause her.  Certainly there is 
objective evidence of lateral-ization of 
the patella and narrowing of the lateral 
facet portion of the patellofemoral joint 
on the skyline films and there is 1+ 
crepitus and a patellar click on the left 
side.

Her participation in this examination was 
unenthusiastic at best and I can make no 
comment about weakness other than she has 
symmetrical muscle masses.  There was no 
evidence of any incoordination and the 
differences in active and passive range 
of motion have been commented upon.
	*	*	*
Note: "Chondromalacia" means softening 
of the cartilage.  This term is best 
reserved for a finding at surgery where 
the softness of the cartilage can be 
appreciated and represents degenerative 
joint disesae [sic].  This is not a 
diagnosis but a finding.

The impression was degenerative joint disease of the 
patellofemoral joint, with lateralization of the patella.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).

The Board notes that historically service connection was 
granted for left knee chondromalacia and this disability was 
rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 
5257(recurrent subluxation or lateral instability)--5003 
(degenerative arthritis).  See RO decision entered in August 
1985.  Subsequently, it appears that the RO continued to 
consider both instability and limitation of motion in 
evaluating the veteran's left knee problem.  See RO decisions 
entered in August 1988, March 1993, and November 1993; also 
see supplemental statement of the case issued August 1999.  
Recently, the RO has found the veteran's left knee disability 
to be 10 percent disabling under Diagnostic Code 5257.  Id.  
However, this Diagnostic Code was changed to Diagnostic Code 
5010 in August 1999.  (The 10 percent rating was continued.)

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is limited to 60 degrees; 
10 percent is warranted when flexion is limited to 45 
degrees; and 20 percent is warranted when flexion is limited 
to 30 degrees.  Under Diagnostic Code 5261, a noncompensable 
rating is assigned when extension of the knee is limited to 5 
degrees; 10 percent is assigned when extension is limited to 
10 degrees; and 20 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a (1999).

In addition, when evaluating loss of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  Id.

VA examiners in August 1993 and July 1999 observed that the 
range of motion of the veteran's left knee was 0 to 130 
degrees and 0 to 120 degrees, respectively.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71-3, Plate II (1999).)  The July 1999 examiner 
specifically noted that the veteran's motion was so limited 
by pain.  Moreover, July 1999 x-rays revealed degenerative 
changes.  In addition, while the August 1993 examiner 
reported no warmth, redness, tenderness, or crepitus, the 
July 1999 examiner reported a patellar click and 1+ 
subpatellar crepitus.  Therefore, the Board finds that the 
veteran's symptoms suggest difficulties that more nearly 
approximate the criteria for a 10 percent rating under 
Diagnostic Code 5003.  38 C.F.R. § 4.7a (1999).  In other 
words, her left knee does not experience sufficiently reduced 
flexion or extension (flexion limited to 45 degrees or 
extension limited to 10 degrees) to warrant a compensable 
evaluation under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  Id.  Therefore, an increased rating is not 
warranted based on the objective clinical findings of loss of 
motion.  The 10 percent rating is assignable on account of 
limited motion of a major joint, albeit to a noncompensable 
degree.  Diagnostic Code 5003.  

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion of the knee, DeLuca, supra, the 
salient point to be made in this regard is that the most 
recent examiner took into account the veteran's pain before 
providing an opinion as to the range of motion of her left 
knee.  Specifically, the July 1999 examiner reported that, 
with pain, range of motion was limited from 0 to 120 degrees.  
Moreover, the July 1999 examiner also opined that he could 
"make no comment about weakness other than she has 
symmetrical muscle masses . . . [and] [t]here was no evidence 
of any incoordination . . ."  Therefore, even taking into 
account the veteran's pain, the Board concludes that the 
veteran does not experience functional debility that equates 
to a compensable rating.  Accordingly, the veteran is not 
entitled to a higher evaluation for her left knee disability 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
even when taking into account her complaints of pain.

The Board also notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.

Therefore, because the record on appeal shows that the RO 
considered both loss of range of motion and 
subluxation/instability as part of the veteran's service-
connected left knee disability, the Board will consider 
whether the veteran is entitled to a separate compensable 
rating for subluxation or instability under Diagnostic 
Code 5257.  Under Diagnostic Code 5257 recurrent subluxation 
or lateral instability will be rated 10 percent disabling if 
slight, 20 percent disabling if moderate, and 30 percent 
disabling if severe.  38 C.F.R. § 4.71a.

In this regard it should be noted that the August 1993 VA 
examiner indicated that the veteran's left knee was stable.  
Moreover, the July 1999 VA examiner reported that the left 
knee was stable to stressing of medial, lateral, and cruciate 
ligaments.  Additionally, there is no evidence in the record 
that suggests even slight subluxation or instability in the 
left knee.  In fact, while VA treatment records indicated 
that she wore a knee brace and took pain medication, it also 
contained numerous references to the absence of instability.  
See VA treatment records dated in January 1991, March 1994, 
March 1995, June 1995, and July 1995.  Therefore, because the 
veteran does not experience a compensable degree of either 
subluxation or instability in her left knee, a separate 
rating is not warranted under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.

The Board, in reaching the conclusions above, has considered 
both the veteran's arguments as set forth in written 
statements to the RO and at her personal hearing.  However, 
while a lay witness can provide evidence as to the visible 
symptoms or manifestations of a disease or disability, her 
belief as to the current severity of her service-connected 
disability is not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran has not been shown to possess, 
may provide evidence regarding medical knowledge.  See 
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).

Consequently, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating.  
Furthermore, the Board has considered the doctrine of giving 
the benefit of the doubt to the veteran under 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §§ 3.102, 4.3 (1999), but does not find 
the evidence is of such approximate balance as to warrant its 
application. 


ORDER

An increased rating for left knee chondromalacia is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

